DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 09/24/2021 in which claims 1,8, and 19 are currently amended while claims 17-18 have been canceled. By this amendment, claims 1-16,19-20 are still pending in the application.
Allowable Subject Matter
Claims 1-16,19-20 are allowed.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, among other patentable steps,
As in claim 1: “…receiving a request, by the device-exchange station from a mobile device of a user, for retrieving two energy storage devices in the device-exchange station; selecting, by the device-exchange station, a first energy storage device from a plurality of energy storage devices positioned in the device-exchange station based on characteristic information of each of the energy storage devices; selecting, by the device-exchange station, a second energy storage device from the rest of the plurality of energy storage devices positioned in the device- exchange station based on the characteristic information of the first energy storage device and the rest of the plurality of energy storage devices, wherein the second energy storage device is selected at least partially based on a location of the selected first energy storage device, and wherein the location is determined based on a location optimization process; and releasing, by the device-exchange station
As in claim 8: “…receiving a request, by the device-exchange station from a mobile device of a user, for retrieving two energy storage devices in the device-exchange station; selecting, by the device-exchange station, a first energy storage device from a plurality of energy storage devices positioned in the device-exchange station based on characteristic information of each of the energy storage devices; selecting, by the device-exchange station, a second energy storage device from the rest of the plurality of energy storage devices positioned in the device- exchange station based on the characteristic information of the first energy storage device and the rest of the plurality of energy storage devices… wherein the first energy storage device has a first temperature, and wherein the second energy storage device has a second temperature, and before the step of releasing the first and second energy storage device, the method further comprises determining whether the first and second temperatures are lower than a temperature threshold”.
As in claim 19: “…receiving a request, by the device-exchange station from a mobile device of a user, for retrieving two energy storage devices in the device-exchange station; selecting, by the device-exchange station, a first energy storage device from a plurality of energy storage devices positioned in the device-exchange station based on a state of charge (SoC) of each of the energy storage devices of each of the energy storage devices, the first energy device having a highest SoC from the plurality of the energy storage devices; -6- 152337304.2Application No.: 16/236,091Docket No.: 115282-8070.US01 Response to Office Action dated April 28, 2021 comparing the highest SoC of the first energy storage device with the SoCs of the rest of the plurality of energy storage devices; selecting, by the device-exchanqe station, a second energy storage device from the rest of the plurality of energy storage devices based on the comparison, wherein the second energy device has a second SoC, and wherein the second SoC is an SoC closest to the first SoC among the SoCs of the rest of the plurality of energy storage devices, wherein the second energy storage device is selected at least partially based on a location of the selected first energy storage device, and wherein the location is determined based on a location optimization process; and releasing, by the device-exchange station…”
Claims 2-7,12-16 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Claims 9-11 depend directly from claim 8 and thus are also allowed for the same reasons.
Claim 20 depend directly from claim 19 and is therefore allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
EXAMINER’S COMMENT
Applicants are reminded hereby that, as per the use of (SoC) for state of charge, it is customary and known in the art that (SOC) is used for state-of-charge while (SoC) is used for system on chip.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2012/0176081 to Schaefer discloses the general state of the art regarding an energy storage apparatus comprising an energy storage device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 2, 2021